Exhibit 10.1

THE J. M. SMUCKER COMPANY

INDEMNITY AGREEMENT

THIS INDEMNITY AGREEMENT (this “Agreement”) is made as of the [●] day of [●],
[●], by and between THE J. M. SMUCKER COMPANY, an Ohio corporation (the
“Company”), and [●] (“Indemnitee”), a Director and/or an Officer of the Company.

WHEREAS, it is essential to the Company to retain and attract as Directors
and/or Officers the most capable persons available, such as Indemnitee; and

WHEREAS, the prevalence of corporate litigation subjects directors and officers
to expensive litigation risks, and it is the policy of the Company to indemnify
its Directors and/or Officers so as to provide them with the maximum possible
protection permitted by law; and

WHEREAS, in addition, because the statutory indemnification provisions of the
Ohio Revised Code expressly provide that they are non-exclusive, it is the
policy of the Company to indemnify Directors and Officers who, on behalf of the
Company, have entered into settlements of derivative suits or have paid
judgments, fines or penalties therefor, provided they have not breached the
applicable statutory standard of conduct; and

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Amended Regulations and insurance, if any, as adequate in the present
circumstances, and considers it necessary and desirable to his or her service as
a Director and/or Officer to have maximum protection, and the Company desires to
provide such protection to induce Indemnitee to serve in such capacity; and

WHEREAS, the Ohio Revised Code Section 1701.13(E) and the Company’s Amended
Regulations Article V provide that indemnification of Directors and Officers of
the Company may be authorized by agreement, and thereby contemplates that
contracts of this nature may be entered into between the Company and Indemnitee
with respect to indemnification of Indemnitee as a Director or an Officer of the
Company.

NOW, THEREFORE, for good and valuable consideration, the sufficiency and
adequacy of which is hereby acknowledged, the Company and Indemnitee do hereby
agree as follows:

1. Agreement to Serve. Indemnitee agrees to serve or continue to serve as a
Director and/or Officer of the Company for so long as he or she is duly elected
or appointed or until such

 

1



--------------------------------------------------------------------------------

time as he or she tenders his or her resignation in writing or is otherwise
terminated or removed from office.

The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on the Company hereby in order to
induce Indemnitee to serve or continue to serve as a Director and/or Officer of
the Company, and acknowledges that Indemnitee is relying upon this Agreement in
continuing in such capacity.

2. Definitions. As used in this Agreement:

The term “Proceeding” will include any threatened, pending, or completed action,
suit or proceeding, whether brought by or in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee may be or may have been involved as a party, a
participant (such as a witness) in or otherwise, by reason of the fact that
Indemnitee is or was a Director and/or Officer of the Company or any subsidiary
or affiliate of the Company, by reason of any action taken by Indemnitee or of
any inaction on his or her part while acting as such a Director and/or Officer,
or by reason of the fact that he or she is or was serving at the request of the
Company as a director, officer, member or manager, partner, trustee, employee or
agent of another corporation, domestic or foreign, non-profit or for-profit, a
limited liability company or a partnership, joint venture, trust or other
enterprise; in each case whether or not he or she is acting or serving in any
such capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.

The term “Expenses” will include, without limitation, expenses of
investigations, judicial or administrative proceedings or appeals, attorneys’
fees and disbursements, any expenses of establishing a right to indemnification
under Paragraph 10 of this Agreement, and all other costs and expenses incurred
in connection with investigating, defending, being a witness in or participating
in (including on appeal), or preparing to defend, be a witness or participate
in, any Proceeding. However, Expenses will not include the amount of judgments,
fines or penalties against or settlements paid by Indemnitee.

References to “other enterprise” will include, without limitation, employee
benefit plans; references to “fines” will include, without limitation, any
excise tax assessed with respect to any employee benefit plan; references to
“serving at the request of the Company” will include, without limitation, any
service as a Director or Officer of the Company which imposes duties on, or
involves services by, such Director or Officer with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he or she reasonably believed to be in the best interests
of the participants and beneficiaries of an

 

2



--------------------------------------------------------------------------------

employee benefit plan will be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to in this Agreement.

3. Indemnity in Third-Party Proceedings. The Company will indemnify Indemnitee
in accordance with the provisions of this Paragraph 3 if Indemnitee is a party
to or threatened to be made a party to or otherwise involved in any Proceeding
(other than a Proceeding by or in the right of the Company to procure a judgment
in its favor) by reason of the fact that Indemnitee is or was a Director and/or
Officer of the Company or a subsidiary or affiliate of the Company, or is or was
serving at the request of the Company as a director, officer, member or manager,
partner, trustee, employee or agent of another corporation, domestic or foreign,
non-profit or for-profit, a limited liability company or a partnership, joint
venture, trust or other enterprise, against all Expenses, judgments,
settlements, fines and penalties, actually and reasonably incurred by Indemnitee
in connection with the defense or settlement of such Proceeding, but only if
Indemnitee acted in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company and, in
the case of a criminal proceeding, had no reasonable cause to believe that his
or her conduct was unlawful. The termination of any such Proceeding by judgment,
order of court, settlement, conviction or upon a plea of nolo contendere, or its
equivalent, will not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which he or she reasonably believed to be in
or not opposed to the best interests of the Company, and with respect to any
criminal proceeding, that such person had reasonable cause to believe that his
or her conduct was unlawful.

4. Indemnity for Expenses in Proceedings by or in the Right of the Company. The
Company will indemnify Indemnitee in accordance with the provisions of this
Paragraph 4 if Indemnitee is a party to or threatened to be made a party to any
Proceeding by or in the right of the Company to procure a judgment in its favor
by reason of the fact that Indemnitee is or was a Director and/or Officer of the
Company or a subsidiary or affiliate of the Company, or is or was serving at the
request of the Company as a director, officer, member or manager, partner,
trustee, employee or agent of another corporation, domestic or foreign,
non-profit or for-profit, a limited liability company or a partnership, joint
venture, trust or other enterprise, against all Expenses actually and reasonably
incurred by Indemnitee in connection with the defense of such Proceeding, but
only if he or she acted in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company, except
that no indemnification for Expenses will be made under this Paragraph 4 in
respect of any claim, issue or matter as to which Indemnitee will have been
adjudged by a court order or judgment, by a court of competent jurisdiction, to
be liable to the Company, unless and only to the extent that any court in which
such Proceeding was brought will determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses as
such court will deem proper.

 

3



--------------------------------------------------------------------------------

5. Indemnity for Amounts Paid in Settlement in Proceedings by or in the Right of
the Company. The Company will indemnify Indemnitee in accordance with the
provisions of this Paragraph 5 if Indemnitee is a party to or threatened to be
made a party to any Proceeding by or in the right of the Company to procure a
judgment in its favor by reason of the fact that Indemnitee is or was a Director
and/or Officer of the Company or a subsidiary or affiliate of the Company, or is
or was serving at the request of the Company as a director, officer, member or
manager, partner, trustee, employee, or agent of another corporation, domestic
or foreign, non-profit or for-profit, a limited liability company or a
partnership, joint venture, trust or other enterprise, against all amounts
actually and reasonably paid in settlement by Indemnitee in connection with any
such Proceeding, but only if he or she acted in good faith and in a manner which
he or she reasonably believed to be in or not opposed to the best interests of
the Company.

6. Indemnity for Amounts Paid for in Judgments in Proceedings by or in the Right
of the Company. The Company will indemnify Indemnitee in accordance with the
provisions of this Paragraph 6 if Indemnitee is a party to or threatened to be
made a party to any Proceeding by or in the right of the Company to procure a
judgment in its favor by reason of the fact that Indemnitee is or was a Director
and/or Officer of the Company or a subsidiary or affiliate of the Company, or is
or was serving at the request of the Company as a director, officer, member or
manager, partner, trustee, employee, or agent of another corporation, domestic
or foreign, non-profit or for-profit, a limited liability company or a
partnership, joint venture, trust or other enterprise, against all judgments,
fines and penalties actually and reasonably incurred by Indemnitee in connection
with any such Proceeding, but only if he or she acted in good faith and in a
manner which he or she reasonably believed to be in or not opposed to the best
interests of the Company.

7. Indemnification of Expenses as a Witness in a Proceeding. The Company will
indemnify Indemnitee in accordance with the provisions of this Paragraph 7 if
Indemnitee’s involvement in a Proceeding is to prepare to serve and serve as a
witness, and not as a party, against all Expenses actually and reasonably
incurred in connection therewith. As a condition to any such indemnification
provided by the Company under this Paragraph 7, Indemnitee agrees to use his or
her best efforts to cooperate and coordinate with the Company in his or her
preparation for, and participation in, any Proceeding. Notwithstanding anything
contained in this Paragraph 7 to the contrary, the Company will not be obligated
to indemnify Indemnitee or advance any expenses in connection with the service
by Indemnitee as a witness if it is determined that Indemnitee’s service is or
will be adverse or hostile to the Company (an “Adverse Witness”), as determined
by an Independent Law Firm (as that term is defined in Paragraph 11). In making
such determination, the Independent Law Firm will take into account all factors
that it considers to be relevant, including, but not limited to, the nature of
the claim or Proceeding; the position or

 

4



--------------------------------------------------------------------------------

involvement of Indemnitee; the level of cooperation between Indemnitee and the
Company prior to, during, and in connection with the Proceeding at issue; and
other factors the Independent Law Firm considers relevant.

8. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any Proceeding or in defense of any
claim, issue or matter therein, including dismissal without prejudice,
Indemnitee will be indemnified against all Expenses incurred in connection
therewith.

9. Advances of Expenses. Any Expenses incurred by or on behalf of Indemnitee
pursuant to Paragraphs 3, 4, or 7 in any Proceeding will be paid by the Company
as incurred by Indemnitee and in advance of the final disposition of the
applicable Proceeding upon the written request of Indemnitee if Indemnitee will
undertake in writing to (a) repay such amount to the extent that it is
ultimately determined by clear and convincing evidence in a court that
Indemnitee is not entitled to indemnification hereunder, and (b) reasonably
cooperate with the Company concerning the action, suit or proceeding giving rise
to the Expenses. Any advances to be made under this Paragraph 9 will be paid by
the Company to Indemnitee within twenty (20) days following delivery of a
written request therefor by Indemnitee to the Company.

10. Procedure. Any indemnification and advances provided for in Paragraphs 3, 4,
5, 6, 7, 8, and 9 will be made no later than twenty (20) days after receipt of
the written request of Indemnitee. If a claim under this Agreement, any statute,
or any provision of the Company’s Amended Regulations or Amended Articles of
Incorporation providing for indemnification, is not paid in full by the Company
within twenty (20) days after a written request for payment thereof has been
first received by the Company, Indemnitee may, but need not, at any time
thereafter bring an action against the Company to recover the unpaid amount of
the claim and, subject to the other provisions of this Agreement, Indemnitee
also will be entitled to be paid for the Expenses of bringing such action. It
will be a defense to any such action (other than any claim for indemnification
for Expenses pursuant to Paragraph 7 or an action brought to enforce a claim for
Expenses incurred in connection with any action, suit or proceeding in advance
of its final disposition) that Indemnitee has not met the standards of conduct
which make it permissible under applicable law for the Company to indemnify
Indemnitee for the amount claimed, but the burden of proving such defense will
be on the Company and Indemnitee will be entitled to receive advance payments of
Expenses pursuant to Paragraph 9 hereof unless and until such defense may be
finally adjudicated by court order or judgment from which no further right of
appeal exists. It is the parties’ intention that if the Company contests
Indemnitee’s right to indemnification, the question of Indemnitee’s right to
indemnification will be for the court to decide. There will exist in such action
a rebuttable presumption that Indemnitee has met the

 

5



--------------------------------------------------------------------------------

applicable standard(s) of conduct and is therefore entitled to indemnification
pursuant to this Agreement. Neither the failure of the Company (including its
Board of Directors, any committee or subgroup of the Board of Directors,
independent legal counsel or its shareholders) to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct as may be required by applicable law,
nor any actual determination by the Company (including its Board of Directors,
any committee or subgroup of the Board of Directors, independent legal counsel,
or its shareholders) that Indemnitee has not met such applicable standard of
conduct, will (a) constitute a defense to such action, (b) create a presumption
that Indemnitee has or has not met the applicable standard of conduct, or
(c) otherwise alter the presumption in favor of Indemnitee referred to in the
preceding sentence.

11. Allowance for Compliance with SEC Requirements. Indemnitee acknowledges that
the Securities and Exchange Commission (“SEC”) has expressed the opinion that
indemnification of directors and officers from liabilities under the Securities
Act of 1933, as amended (the “Act”), is against public policy as expressed in
the Act and is, therefore, unenforceable. Indemnitee hereby acknowledges and
agrees that it will not be a breach of this Agreement for the Company to
undertake with the SEC in connection with the registration for sale of any
capital stock or other securities of the Company from time to time that, in the
event a claim for indemnification against such liabilities (other than the
payment by the Company of expenses incurred or paid by a Director or Officer of
the Company in the successful defense of any action, suit or proceeding) is
asserted in connection with such capital stock or other securities being
registered, the Company will, unless a competent outside law firm that has not
provided any services to the Company or Indemnitee (or their respective
affiliates) (“Independent Law Firm”) at any time over the prior twenty-four
month period provides a written opinion that the matter has been settled by
controlling precedent, submit to a court of competent jurisdiction the question
of whether or not such indemnification by it is against public policy as
expressed in the Act and will be governed by the final adjudication of such
issue; provided that, unless the aforementioned opinion is rendered, Indemnitee
will be entitled to receive advance payments of Expenses pursuant to Paragraph 9
hereof unless and until such determination with respect to public policy may be
finally adjudicated by court order or judgment. The Company will provide
Indemnitee a copy of all pleadings in such action and not object to Indemnitee
joining such action as a party at his or her own expense (and without rights to
indemnity under this Agreement), including as an adverse party. Indemnitee
further agrees that such submission to a court of competent jurisdiction will
not be a breach of this Agreement.

12. Indemnification Hereunder Not Exclusive. The indemnification provided by
this Agreement will not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the Amended Articles of Incorporation or the
Amended Regulations of the Company, any

 

6



--------------------------------------------------------------------------------

agreement, any vote of shareholders or disinterested Directors, the Ohio General
Corporation Laws, or otherwise, both as to action in his or her official
capacity and as to action in another capacity while holding such office. The
rights provided under this Agreement are specifically intended to be in addition
to, and not in lieu of, any such other rights, and no provision of any of the
documents or actions referenced in the immediately preceding sentence will be
deemed to limit any rights provided to Indemnitee hereunder.

The indemnification under this Agreement for any action taken or not taken while
serving in an indemnified capacity will continue as to Indemnitee even though he
or she may have ceased to be a Director and/or Officer, and will inure to the
benefit of the heirs, executors, and personal representatives of Indemnitee.

13. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some claims, issues or
matters, but not as to other claims, issues or matters, or for some or a portion
of the Expenses, judgments, fines or penalties actually and reasonably incurred
by Indemnitee or amounts actually and reasonably paid in settlement by
Indemnitee in the investigation, defense, appeal or settlement of any
Proceeding, but not for the total amount thereof, the Company will nevertheless
indemnify Indemnitee for the portion of such claims, issues, or matters or
Expenses, judgments, fines, penalties, or amounts paid in settlement to which
Indemnitee is entitled.

14. No Rights of Continued Employment. Nothing contained in this Agreement is
intended to create in Indemnitee any right to continued employment with the
Company.

15. Reimbursement to Company by Indemnitee; Limitation on Amounts Paid by
Company. To the extent Indemnitee has been indemnified by the Company hereunder
and later receives payments from any insurance carrier covering the same
Expenses, judgments, fines, penalties or amounts paid in settlement so
indemnified by the Company hereunder, Indemnitee will immediately reimburse the
Company hereunder for all such amounts received from the insurer.

Notwithstanding anything contained herein to the contrary, Indemnitee will not
be entitled to recover amounts under this Agreement which, when added to the
amount of indemnification payments made to, or on behalf of, Indemnitee, under
the Amended Articles of Incorporation or Amended Regulations of the Company, in
the aggregate exceed the Expenses, judgments, fines, penalties, and amounts paid
in settlement actually and reasonably incurred by Indemnitee (“Excess Amounts”).
To the extent the Company has paid Excess Amounts to Indemnitee, Indemnitee will
be obligated to immediately reimburse the Company for such Excess Amounts.

 

7



--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, the Company will not
be obligated under the terms of this Agreement to indemnify Indemnitee:

 

(a) or advance Expenses to Indemnitee with respect to either (i) proceedings or
claims initiated or brought voluntarily by Indemnitee and not by way of defense,
or (ii) under Paragraph 7 herein if Indemnitee is determined to be an Adverse
Witness except with respect to Proceedings brought to establish or enforce a
right to indemnification under this Agreement or any other statute or law or
otherwise, but such indemnification or advancement of Expenses may be provided
by the Company in specific cases if the Board of Directors finds it appropriate;

 

(b) subject to Paragraph 10, if it is proved by final judgment or adjudication
by a court of competent jurisdiction to have been based upon or attributable to
Indemnitee’s in fact having gained any personal profit or advantage to which he
or she was not legally entitled;

 

(c) for any Expenses incurred by Indemnitee with respect to any proceeding
instituted by Indemnitee to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that each of the material assertions made by
Indemnitee in such proceeding was not made in good faith or was frivolous;

 

(d) for a disgorgement of profits made from the purchase and sale by Indemnitee
of securities pursuant to Section 16(b) of the Securities Exchange Act of 1934,
as amended, or similar provisions of any state statutory law or common law; or

 

(e) subject to Paragraph 10, for any Expense, judgment, fine or penalty in which
there is either an opinion complying with the requirements of Paragraph 11
hereof, or a final judgment or adjudication by a court of competent
jurisdiction, that the Company is prohibited by applicable law from paying an
indemnity or for any other reason.

16. Scope. Notwithstanding any other provision of this Agreement, except
Paragraph 15 hereof, the Company hereby agrees to indemnify Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by the other provisions of this Agreement, the
Company’s Amended Regulations or Amended Articles of Incorporation, or by
statute. In the event of any change, after the date of this Agreement, in any
applicable law, statute or rule which expands the right of an Ohio corporation
to indemnify a member of its board of directors or an officer, such change will
be deemed to be within the

 

8



--------------------------------------------------------------------------------

purview of Indemnitee’s rights and the Company’s obligations under this
Agreement. In the event of any change in any applicable law, statute or rule
which narrows the right of an Ohio corporation to indemnify a member of its
board of directors or an officer, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, will have
no effect on this Agreement or the parties’ rights and obligations hereunder.

17. Notice to Insurers. If, at the time of the receipt of a written request of
Indemnitee pursuant to Paragraph 9 hereof, the Company has director and officer
liability insurance in effect, the Company will give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company will thereafter
take all necessary or desirable action, using commercially reasonable efforts,
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.

18. Continuation of Rights and Obligations. All rights and obligations of the
Company and Indemnitee hereunder will continue in full force and effect despite
the subsequent amendment or modification of the Company’s Amended Articles of
Incorporation or Amended Regulations, as such are in effect on the date hereof,
and such rights and obligations will not be affected by any such amendment or
modification, any resolution of Directors or shareholders of the Company, or by
any other corporate action which conflicts with or purports to amend, modify,
limit or eliminate any of the rights or obligations of the Company and/or
Indemnitee hereunder.

19. Amendment and Modification. This Agreement may only be amended, modified or
supplemented by the written agreement of the Company and Indemnitee.

20. Assignment. This Agreement will not be assigned by the Company or Indemnitee
without the prior written consent of the other party thereto, except that the
Company may freely assign its rights and obligations under this Agreement to any
subsidiary or affiliate for whom Indemnitee is serving as a director and/or
officer thereof; provided, however, that no permitted assignment will release
the assignor from its obligations hereunder. Subject to the foregoing, this
Agreement and all of the provisions hereof will be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
including, without limitation, any successor to the Company by way of merger,
consolidation, and/or sale or disposition of all or substantially all of the
assets or the capital stock of the Company.

21. Saving Clause. If this Agreement or any portion thereof will be invalidated
on any ground by any court of competent jurisdiction, the Company will
nevertheless indemnify Indemnitee as to Expenses, judgments, fines, penalties
and amounts paid in settlement with

 

9



--------------------------------------------------------------------------------

respect to any Proceeding to the full extent permitted by any applicable portion
of this Agreement that will not have been invalidated or by any other applicable
law.

22. Counterparts. This Agreement may be executed in two or more fully or
partially executed counterparts each of which will be deemed an original binding
the signer thereof against the other signing parties, but all counterparts
together will constitute one and the same instrument. Executed signature pages
may be removed from counterpart agreements and attached to one or more fully
executed copies of this Agreement. The parties hereto may execute and deliver
this Agreement by facsimile or other electronic method of signature and
transmission (such as PDF), which will have the same binding effect as an
original ink signature.

23. Notice. Indemnitee will, as a condition precedent to his or her right to be
indemnified under this Agreement, give to the Company notice in writing as soon
as practicable of any claim made against him or her for which indemnity will or
could be sought under this Agreement. Notice to the Company will be directed to
the Company at its headquarters located at One Strawberry Lane, Orrville, OH
44667, Attention: Chairman (or such other address as the Company will designate
in writing to Indemnitee). Notice will be deemed received three (3) days after
the date postmarked if sent by prepaid mail, properly addressed.

24. Cooperation. Indemnitee will give the Company such information and
cooperation as it may reasonably require regarding his or her indemnification
claim under this Agreement to the extent within Indemnitee’s power.

25. Applicable Law. All matters with respect to this Agreement, including,
without limitation, matters of validity, construction, effect and performance,
will be governed by and construed in accordance with the laws of the State of
Ohio applicable to contracts made and to be performed therein between the
residents thereof (regardless of the laws that might otherwise be applicable
under principles of conflict of law).

[Remainder of page intentionally left blank; signature page follows.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

THE J. M. SMUCKER COMPANY By:  

 

Its:  

 

“INDEMNITEE”

 

 

11